Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Dowling, J.), rendered December 22, 2004, revoking a sentence of probation previously imposed by the same court (Ambrosio, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
The defendant was incorrectly informed that he was not entitled to appellate review of his sentence on the ground that it was excessive. Therefore the purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent (see People v Brown, 13 AD3d 548 [2004]; People v Rose, 236 AD2d 637 [1997]; People v Rolon, 220 AD2d 543 [1995]). Accordingly, we have considered the defendant’s claim that the sentence was excessive, but find it to be without merit (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.